EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 33-72654, 333-48605 and 333-79567) of Tofutti Brands Inc. of our report dated April 2, 2010, with respect to the financial statements of Tofutti Brands Inc., included in the Annual Report on Form 10-K for the fiscal year ended January 2, 2010. Amper, Politziner & Mattia, LLP /s/Amper, Politziner & Mattia, LLP Edison, New Jersey April 2, 2010
